The defendant, Alma Viola Skaggs, was charged in the county court of Pontotoc county, with the offense of driving an automobile on a public highway while under the influence of intoxicating liquor. A jury was waived, the defendant was tried, convicted and sentenced to pay a fine of $50 and costs and has appealed.
There have been no briefs filed on the behalf of defendant and no appearance was made on behalf of the defendant at the time the case was set for oral argument.
In Johnson v. State, 70 Okla. Cr. 430, 107 P.2d 365, it is stated:
"Where no briefs are filed and no appearance for oral argument made, this court will examine the record and the evidence, and if it is sufficient to sustain the verdict, and no fundamental error appears, the judgment will be affirmed."
See, also, Ferguson v. State, 71 Okla. Cr. 50, 107 P.2d 808; Bruner v. State, 69 Okla. Cr. 317, 102 P.2d 945; Thompson v. State, 73 Okla. Cr. 243, 119 P.2d 873. *Page 445 
We have carefully examined the record. Two highway patrolmen testified for the state that they saw the defendant driving an automobile just outside the city limits of Ada while she was drunk. No evidence was offered on behalf of defendant. There is no error in the record and it is apparent that the appeal is wholly without merit. The judgment and sentence of the county court of Pontotoc county is affirmed.
BAREFOOT, P. J., and BRETT, J., concur.